           Case 18-04427            Doc 36       Filed 03/01/19 Entered 03/01/19 11:28:35        Desc Main
                                                  Document     Page 1 of 10




                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION

  In re:                                                     §
  Castro, Francisco                                          §      Case No. 18-04427
                                                             §
                                           Debtor(s)         §
                                                             §


                                  CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                   REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                  ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

      Joseph A. Baldi, Chapter 7 Trustee, submits this Final Account, Certification that the Estate has been Fully
  Administered and Application to be Discharged.

       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if applicable, any
  order of the Court modifying the Final Report. The case is fully administered and all assets and funds which have
  come under the trustee’s control in this case have been properly accounted for as provided by law. The trustee
  hereby requests to be discharged from further duties as a trustee.
      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged without
  payment, and expenses of administration is provided below:

     Assets Abandoned: $0.00                                        Assets Exempt: $6,600.00
     (Without deducting any secured claims)
     Total Distributions to Claimants: $2,169.00                    Claims Discharged
                                                                    Without Payment: $98,966.18
     Total Expenses of Administration: $2,831.00

        3) Total gross receipts of $5,000.00 (see Exhibit 1), minus funds paid to the debtor and third parties of $0.00
  (see Exhibit 2), yielded net receipts of $5,000.00 from the liquidation of the property of the estate, which was
  distributed as follows:




UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 18-04427           Doc 36   Filed 03/01/19 Entered 03/01/19 11:28:35             Desc Main
                                              Document     Page 2 of 10


                                               CLAIMS                CLAIMS              CLAIMS           CLAIMS
                                             SCHEDULED              ASSERTED            ALLOWED            PAID
   SECURED CLAIMS
                                                       $0.00                    $0.00        $0.00              $0.00
   (from Exhibit 3 )

   PRIORITY CLAIMS:
     CHAPTER 7 ADMIN. FEES                               NA             $2,831.00         $2,831.00         $2,831.00
     AND CHARGES (from Exhibit 4 )
      PRIOR CHAPTER ADMIN. FEES
      AND CHARGES                                        NA                     $0.00        $0.00              $0.00
      (from Exhibit 5 )

      PRIORITY UNSECURED CLAIMS
                                                       $0.00                    $0.00        $0.00              $0.00
      (from Exhibit 6 )

   GENERAL UNSECURED CLAIMS
                                              $100,575.21             $49,856.97         $49,856.97         $2,169.00
   (from Exhibit 7 )


    TOTAL DISBURSEMENTS                       $100,575.21             $52,687.97         $52,687.97         $5,000.00



        4) This case was originally filed under chapter 7 on 02/19/2018. The case was pending for 11 months.

       5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
  Trustee.
       6) An individual estate property record and report showing the final accounting of the assets of the estate is
  attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
  accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true and
  correct.

  Dated :     01/14/2019                        By :      /s/ Joseph A. Baldi

                                                          Trustee

  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
  exemption 5 C.F.R. § 1320.4 (a)(2) applies.




UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 18-04427                Doc 36          Filed 03/01/19 Entered 03/01/19 11:28:35                            Desc Main
                                                              Document     Page 3 of 10

                                                                             EXHIBITS TO
                                                                           FINAL ACCOUNT
          EXHIBIT 1 – GROSS RECEIPTS

                                                                                                          UNIFORM                  AMOUNT
                                         DESCRIPTION
                                                                                                        TRAN. CODE 1               RECEIVED

  2008 Honda Pilot (approx. 141000 miles) Co-owned with Adriana                                           1129-000                         $2,100.00

  2013 Chevy Malibu (approx. 38000 miles)                                                                 1129-000                         $2,900.00

      TOTAL GROSS RECEIPTS                                                                                                                 $5,000.00
  1
      The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


          EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                      AMOUNT
                    PAYEE                                  DESCRIPTION
                                                                                                   TRAN. CODE                     PAID

                      NA                                          NA                                     NA                          NA
      TOTAL FUNDS PAID TO DEBTOR &
                                                                                                                                   $0.00
      THIRD PARTIES

          EXHIBIT 3 – SECURED CLAIMS

                                                             UNIFORM               CLAIMS
      CLAIM                                                                                              CLAIMS         CLAIMS             CLAIMS
                              CLAIMANT                        TRAN.              SCHEDULED
       NO.                                                                                              ASSERTED       ALLOWED              PAID
                                                              CODE             (from Form 6D)
                                  NA                              NA                  NA                      NA           NA                NA

                 TOTAL SECURED                                                      $0.00                 $0.00          $0.00              $0.00

          EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES AND CHARGES

                                                          UNIFORM
                                                                                CLAIMS                CLAIMS            CLAIMS             CLAIMS
                         PAYEE                             TRAN.
                                                                              SCHEDULED              ASSERTED          ALLOWED              PAID
                                                           CODE
      Joseph A. Baldi                                     2100-000                 NA                   $1,250.00        $1,250.00           $1,250.00

      Baldi Berg, Ltd                                     3110-000                 NA                   $1,551.00        $1,551.00           $1,551.00

      Texas Capital Bank                                  2600-000                 NA                         $30.00        $30.00              $30.00
      TOTAL CHAPTER 7 ADMIN. FEES
      AND CHARGES                                                                   NA                  $2,831.00        $2,831.00           $2,831.00




UST Form 101-7-TDR (10/1/2010) (Page: 3)
           Case 18-04427            Doc 36        Filed 03/01/19 Entered 03/01/19 11:28:35                 Desc Main
                                                   Document     Page 4 of 10

       EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES AND CHARGES

                                                  UNIFORM
                                                                 CLAIMS           CLAIMS           CLAIMS        CLAIMS
                    PAYEE                          TRAN.
                                                               SCHEDULED         ASSERTED         ALLOWED         PAID
                                                   CODE
                      NA                            NA           NA                NA               NA             NA
   TOTAL PRIOR CHAPTER ADMIN FEES
   AND CHARGES                                                   NA               $0.00            $0.00          $0.00

       EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                   CLAIMS       CLAIMS
                                                     UNIFORM
    CLAIM                                                        SCHEDULED     ASSERTED            CLAIMS        CLAIMS
                           CLAIMANT                   TRAN.
     NO.                                                         (from Form (from Proofs of       ALLOWED         PAID
                                                      CODE
                                                                     6E)         Claim)
                              NA                         NA            NA            NA              NA            NA

   TOTAL PRIORITY UNSECURED CLAIMS                                    $0.00         $0.00           $0.00         $0.00

       EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                                   CLAIMS      CLAIMS
                                                    UNIFORM
     CLAIM                                                       SCHEDULED    ASSERTED             CLAIMS         CLAIMS
                            CLAIMANT                 TRAN.
      NO.                                                       (FROM Form (FROM Proofs of        ALLOWED          PAID
                                                     CODE
                                                                     6F)        Claim)
   00006        Department Stores National          7100-000       $1,658.00        $1,658.02       $1,658.02           $72.13

   00005        UNITED STATES DEPARTMENT            7100-000      $38,880.00       $38,966.02      $38,966.02     $1,695.19

   00004        American Express Bank FSB c/o       7100-000          $496.00           $854.60       $854.60           $37.18

   00003        Capital One Bank (USA), N.A. by     7100-000          $727.00           $760.97       $760.97           $33.11

   00002        Capital One Bank (USA), N.A. by     7100-000       $2,059.00        $2,059.08       $2,059.08           $89.58

   00001        Discover Bank Discover Products     7100-000       $5,477.00        $5,558.28       $5,558.28          $241.81

                Bk Of Amer                                         $5,743.00         NA               NA                 $0.00

                Chase Card                                         $7,127.00         NA               NA                 $0.00

                Chase Card                                         $6,073.00         NA               NA                 $0.00

                Chase Card                                        $11,334.00         NA               NA                 $0.00

                Chase Card                                         $5,166.00         NA               NA                 $0.00

                Chase Card                                         $4,888.00         NA               NA                 $0.00

                Chase Card                                         $1,368.00         NA               NA                 $0.00

                Nordstrom/td Bank Usa                              $6,153.00         NA               NA                 $0.00

                Northwestern Medicine                                   $69.75       NA               NA                 $0.00


UST Form 101-7-TDR (10/1/2010) (Page: 4)
           Case 18-04427            Doc 36   Filed 03/01/19 Entered 03/01/19 11:28:35      Desc Main
                                              Document     Page 5 of 10

       EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS      CLAIMS
                                               UNIFORM
     CLAIM                                                 SCHEDULED    ASSERTED        CLAIMS      CLAIMS
                           CLAIMANT             TRAN.
      NO.                                                 (FROM Form (FROM Proofs of   ALLOWED       PAID
                                                CODE
                                                               6F)        Claim)
                T-Mobile                                     $3,356.46      NA           NA             $0.00

   TOTAL GENERAL UNSECURED CLAIMS                          $100,575.21    $49,856.97   $49,856.97   $2,169.00




UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                Case 18-04427                 Doc 36          Filed 03/01/19 Entered 03/01/19 11:28:35                                  Desc Main
                                                                                               Document     Page 6 of 10
                                                                                                                                                                                                                                  Page 1
                                                                                                           FORM 1
                                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                         ASSET CASES
                 Case No: 18-04427                                                 Judge: Timothy A. Barnes                                                          Trustee Name:      Joseph A. Baldi
              Case Name: Castro, Francisco                                                                                                          Date Filed (f) or Converted (c):    02/19/2018 (f)
                                                                                                                                                             341(a) Meeting Date:       03/22/2018
       For Period Ending: 01/14/2019                                                                                                                               Claims Bar Date:     08/31/2018

                                           1                                                         2                           3                          4                             5                              6
                                                                                                                           Est Net Value
                                                                                                                       (Value Determined by                                                                  Asset Fully Administered
                                                                                                                                                    Property Formally
                                   Asset Description                                      Petition/Unscheduled          Trustee, Less Liens,                                   Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                                       Abandoned
                       (Scheduled and Unscheduled (u) Property)                                   Values                    Exemptions,                                              the Estate                  Remaining Assets
                                                                                                                                                       OA=554(a)
                                                                                                                         and Other Costs)
1.       2008 Honda Pilot (approx. 141000 miles) Co-owned with Adriana                                   4,500.00                     2,100.00                                                2,100.00                 FA
         Castro
2.       2013 Chevy Malibu (approx. 38000 miles)                                                         8,500.00                     2,900.00                                                2,900.00                 FA
3.       Electronics                                                                                       300.00                         0.00                                                     0.00                FA
4.       Necessary wearing apparel                                                                         200.00                         0.00                                                     0.00                FA
5.       Checking account with Bank of America                                                              50.00                         0.00                                                     0.00                FA
6.       Checking account with Chase                                                                        50.00                         0.00                                                     0.00                FA
7.       Savings account with Bank of America                                                                0.00                         0.00                                                     0.00                FA

                                                                                                                                                                                                     Gross Value of Remaining Assets

     TOTALS (Excluding Unknown Values)                                                                13,600.00                      5,000.00                                                 5,000.00                             0.00


     Re Prop. #1 Equity sold back to debtor pursuant to this Court's order dated 6/20/18 [Dkt. 22]
     Re Prop. #2 Equity sold back to debtor pursuant to this Court's order dated 6/20/18 [Dkt. 22]


     Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
     September 6, 2018 - Trustee has reviewed claims and is preparing his TFR for submission to the UST.

     July 10, 2018 - Trustee sold the equity in two vehicles back to the Debtor, pursuant this Court's order dated June 20, 2018 [Dkt. 22], for the total price of $5,000.00 payable in installments. Debtor has paid $4,500 of
     purchase price and the final payment is due 2019. Claims bar date is fixed as August 31, 2018. Upon collecting all payments due, Trustee will prepare his TFR.




     UST Form 101-7-TDR (10/1/2010) (Page 6)                                                                                                                                                                     Exhibit 8
                                       Case 18-04427       Doc 36      Filed 03/01/19 Entered 03/01/19 11:28:35                        Desc Main
                                                                        Document     Page 7 of 10
                                                                                                                                                                                          Page 2
                                                                                    FORM 1
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                  ASSET CASES
           Case No: 18-04427                                 Judge: Timothy A. Barnes                                               Trustee Name:     Joseph A. Baldi
        Case Name: Castro, Francisco                                                                               Date Filed (f) or Converted (c):   02/19/2018 (f)
                                                                                                                            341(a) Meeting Date:      03/22/2018
  For Period Ending: 01/14/2019                                                                                                   Claims Bar Date:    08/31/2018

                                  1                                          2                      3                     4                            5                           6
                                                                                               Est Net Value
                                                                                           (Value Determined by                                                         Asset Fully Administered
                                                                                                                   Property Formally
                           Asset Description                        Petition/Unscheduled    Trustee, Less Liens,                           Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                      Abandoned
               (Scheduled and Unscheduled (u) Property)                     Values              Exemptions,                                      the Estate                 Remaining Assets
                                                                                                                      OA=554(a)
                                                                                             and Other Costs)


Initial Projected Date of Final Report(TFR) : 06/30/2019      Current Projected Date of Final Report(TFR) :


Trustee’s Signature       /s/Joseph A. Baldi                                 Date: 01/14/2019
                          Joseph A. Baldi
                          P.O. Box 2399
                          Glen Ellyn, IL 60138-2399
                          Phone : (312) 726-8150




UST Form 101-7-TDR (10/1/2010) (Page 7)                                                                                                                                     Exhibit 8
                                        Case 18-04427            Doc 36      Filed 03/01/19  FORMEntered
                                                                                                   2       03/01/19                  11:28:35         Desc Main                                           Page 1
                                                                               Document
                                                                       ESTATE CASH              Page 8 of 10RECORD
                                                                                   RECEIPTS AND DISBURSEMENTS

                 Case No: 18-04427                                                                                                                    Trustee Name: Joseph A. Baldi
              Case Name: Castro, Francisco                                                                                                              Bank Name: Texas Capital Bank
                                                                                                                                               Account Number/CD#: ******5666 Checking Account
       Taxpayer ID No: **-***4210                                                                                                      Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 1/14/2019                                                                                                      Separate bond (if applicable): 0.00

    1                    2                               3                                           4                                                   5                      6                   7
                                                                                                                                    Uniform
Transaction          Check or                                                                                                        Trans.                                                     Account/ CD
   Date              [Refer#]                Paid To / Received From                   Description of Transaction                    Code           Deposits($)         Disbursements($)         Balance($)
05/24/2018              [1]        Franciso Castro                          Settlement - Equity in 2008 Honda Pilot & 2013          1129-000               1,500.00                                      1,500.00
                                   4200 N. Troy Street                      Chevy Malibu per order 6/20/18 [Dkt. 22]
                                   Chicago, IL 60618
                                                                            Entire proceeds (1st installment) received applied to
                                                                            Honda Pilot

07/03/2018                         Texas Capital Bank                       Bank Service Fee                                        2600-000                                         15.00               1,485.00
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

07/11/2018                         Franciso Castro                          Settlement - Equity in 2008 Honda Pilot & 2013                                 3,000.00                                      4,485.00
                                   4200 N. Troy Street                      Chevy Malibu per order dated 6/20/18 [dkt 22]
                                   Chicago, IL 60618
                                                                            Portion of proceeds (2nd
                        [1]                                                 installment) received applied               600.00      1129-000
                                                                            to equity in 2008 Honda Pilot
                                                                            Portion of proceeds (2nd
                                                                            installment) received
                        [2]                                                                                           2,400.00      1129-000
                                                                            applied to equity in 2013
                                                                            Chevy Malibu

07/24/2018              [2]        Franciso Castro                          Settlement - Equity in 2008 Honda Pilot & 2013          1129-000                 500.00                                      4,985.00
                                   4200 N. Troy Street                      Chevy Malibu
                                   Chicago, IL 60618

08/03/2018                         Texas Capital Bank                       Bank Service Fee                                        2600-000                                         15.00               4,970.00
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

                                                                                                                              Page Subtotals               5,000.00                  30.00




UST Form 101-7-TDR (10/1/2010) (Page 8)                                                                                                                                                      Exhibit 9
                                        Case 18-04427            Doc 36        Filed 03/01/19  FORMEntered
                                                                                                     2       03/01/19      11:28:35          Desc Main                                             Page 2
                                                                                 Document
                                                                         ESTATE CASH              Page 9 of 10RECORD
                                                                                     RECEIPTS AND DISBURSEMENTS

                 Case No: 18-04427                                                                                                           Trustee Name: Joseph A. Baldi
              Case Name: Castro, Francisco                                                                                                     Bank Name: Texas Capital Bank
                                                                                                                                      Account Number/CD#: ******5666 Checking Account
       Taxpayer ID No: **-***4210                                                                                            Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 1/14/2019                                                                                            Separate bond (if applicable): 0.00

    1                    2                              3                                               4                                       5                     6                      7
                                                                                                                         Uniform
Transaction          Check or                                                                                             Trans.                                                         Account/ CD
   Date              [Refer#]                Paid To / Received From                    Description of Transaction        Code             Deposits($)        Disbursements($)            Balance($)
11/14/2018             51001       Joseph A. Baldi                            Trustee's Compensation                     2100-000                                          1,250.00               3,720.00
                                   20 N. Clark Street
                                   Suite 200
                                   Chicago, IL 60602

11/14/2018             51002       Baldi Berg, Ltd                            Trustee Attorney's Fees                    3110-000                                          1,551.00               2,169.00
                                   20 N. Clark St., Suite 200
                                   Chicago, IL 60602

11/14/2018             51003       Discover Bank Discover Products Inc        Disb of 4.35% to Claim #00001              7100-000                                           241.81                1,927.19
                                   PO Box 3025
                                   New Albany, OH 43054

11/14/2018             51004       Capital One Bank (USA), N.A. by American Disb of 4.35% to Claim #00002                7100-000                                            89.58                1,837.61
                                   InfoSource LP as agent
                                   PO Box 71083
                                   Charlotte, NC 28272

11/14/2018             51005       Capital One Bank (USA), N.A. by American Disb of 4.35% to Claim #00003                7100-000                                            33.11                1,804.50
                                   InfoSource LP as agent
                                   PO Box 71083
                                   Charlotte, NC 28272

11/14/2018             51006       American Express Bank FSB c/o Becket       Disb of 4.35% to Claim #00004              7100-000                                            37.18                1,767.32
                                   and Lee LLP
                                   PO Box 3001
                                   Malvern, PA 19355

                                                                                                                     Page Subtotals                   0.00                 3,202.68




UST Form 101-7-TDR (10/1/2010) (Page 9)                                                                                                                                               Exhibit 9
                                        Case 18-04427            Doc 36       Filed 03/01/19  FORMEntered
                                                                                                    2       03/01/19             11:28:35          Desc Main                                            Page 3
                                                                               Document
                                                                        ESTATE CASH RECEIPTS AND Page  10 of 10
                                                                                                 DISBURSEMENTS RECORD

                 Case No: 18-04427                                                                                                                 Trustee Name: Joseph A. Baldi
              Case Name: Castro, Francisco                                                                                                           Bank Name: Texas Capital Bank
                                                                                                                                            Account Number/CD#: ******5666 Checking Account
       Taxpayer ID No: **-***4210                                                                                                  Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 1/14/2019                                                                                                  Separate bond (if applicable): 0.00

    1                    2                             3                                            4                                                 5                      6                     7
                                                                                                                                Uniform
Transaction          Check or                                                                                                    Trans.                                                        Account/ CD
   Date              [Refer#]                Paid To / Received From                   Description of Transaction                Code            Deposits($)        Disbursements($)            Balance($)
11/14/2018             51007       UNITED STATES DEPARTMENT OF               Disb of 4.35% to Claim #00005                      7100-000                                         1,695.19                72.13
                                   EDUCATION CLAIMS FILING UNIT
                                   PO Box 8973
                                   Madison, WI 53708

11/14/2018             51008       Department Stores National Bank c/o       Disb of 4.35% to Claim #00006                      7100-000                                           72.13                  0.00
                                   Quantum3 Group LLC
                                   PO Box 657
                                   Kirkland, WA 98083

                                                                                                                           Page Subtotals                   0.00                 1,767.32


                                                                                                   COLUMN TOTALS                                       5,000.00                  5,000.00
                                                                                                             Less:Bank Transfer/CD's                        0.00                    0.00
                                                                                                   SUBTOTALS                                           5,000.00                  5,000.00

                                                                                                         Less: Payments to Debtors                                                  0.00
                                                                                                   Net                                                 5,000.00                  5,000.00


                                                                                           TOTAL-ALL ACCOUNTS                                         NET                     NET               ACCOUNT
                    All Accounts Gross Receipts:             5,000.00                                                                               DEPOSITS             DISBURSEMENTS          BALANCE

              All Accounts Gross Disbursements:              5,000.00
                                                                                           ******5666 Checking Account                                 5,000.00                  5,000.00
                                All Accounts Net:                0.00
                                                                                           Net Totals                                                  5,000.00                  5,000.00               0.00




UST Form 101-7-TDR (10/1/2010) (Page 10)                                                                                                                                                    Exhibit 9
